Title: John Adams to Abigail Adams, 8 June 1795
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia June 8. 1795
          
          Through the finest Fields of Wheat Rye, Barley Oats and Clover, but very indifferent Roads We arrived on Saturday all well
          
          The Senators to the Number of five or six and twenty are in Town and will meet in this Chamber at Eleven O Clock.
          I can form no Judgment how long We shall sitt.
          I congratulate you and all good People on the favourable decision of the Elections in New York which indicates a Change of sentiment very desirable in that state, and of great Importance to the Union.
          We are told that Adet is arrived and De Letombe and that Dudley Rider is to take the Place of Hammond
          The State of Things in Paris arising from Scarcity and from Party is gloomy—but the Particulars you will see in the Papers.
          Mr Swan was in my old Lodings but has very politely offered me the saloon as usual— He is thought here to have made a great Fortune and to be a very important Man— it is said he has been the most Successfull of any Man in getting his Vessells to Port.
          The Want of Bread in France & England will raise flour to 20 Dollars a Barrell—it is now 15.
          My Love to all the Family
          
            JA.
          
        